Title: To Thomas Jefferson from Robert Smith, 27 June 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balt. June 27. 1805
                  
                  The reasons you have assigned for abanding the measure of sending out the Express-Boat are very satisfactory and I am greatly pleased with the determination. Be assured the Squadron shall not suffer on account of the Detention or the loss of the Huntress.
                  As in relation to economy on the general arrangements of the Navy Department it is unimportant whether the people of the Yard be employed upon the Chesapeak or the Adams. I have from the suggestions of your last favour, directed Capt Tingey to suspend the repairs of the Chesapeak and to attend to the equipment of the Adams so that she can be put in Commission whenever the President shall find it necessary. This can do no injury; and as a measure of precaution may be convenient.
                  As to the British & French fleets we want neither of them in our waters. Would that they were again both in their proper hemisphere.
                  Respectfully
                  
                     Rt Smith 
                     
                  
                  
                     Our farmers have already begun to send to this market wheat of the present year. It is very good and it is considered here a sample of what the wheat is generally. The price now is 1¾ Dols. ⅌ Bushel and the purchasers are fearful it will soon be two Dollars.
                  
                  
                     R S.
                  
               